DETAILED ACTION

Response to Amendment
	In the reply filed 5/17/2022, applicant amended Claims 1, 6, 10, 15, 18, and 19.  Claims 1-20 are currently pending. 

Response to Arguments
	Applicant’s amendments filed 5/17/2022 have overcome the drawing objections, claim objections, and 112 indefiniteness rejections set forth in the previous office action.  However, a double patenting rejection is now required, as set forth below. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,357,385 in view of Fitzpatrick (US 2008/0097592).  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets require an implantable tubular connector comprising a distal portion that is larger in diameter than the proximal portion and first, second, and third layers, wherein the second (intermediate) layer has a distal portion thickness that is greater than the proximal portion thickness of the second (intermediate) layer. 
The ‘385 claims do not specifically require that the implantable tubular connector is a vascular graft. However, Fitzpatrick teaches a vascular graft comprising three flexible layers, wherein the distal and proximal ends have a different diameter than a central portion and at least one layer is formed of a porous material such as ePTFE (see Abstract and [0001-0003]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the tubular connector of the ‘385 patent to be used as a vascular graft, as suggested by Fitzpatrick, in order to provide a well-known use for an implantable, multi-layer, polymeric tubular connector.

Allowable Subject Matter
Claims 1-20 would be allowable upon filing of a terminal disclaimer to overcome the double patenting rejection set forth in this Office action.
	The instant claims are drawn to a vascular graft comprising a distal portion that is larger in diameter than the proximal portion and first, second, and third layers, wherein the second (intermediate) layer has a distal portion thickness that is greater than the proximal portion thickness of the second (intermediate) layer. 
The closest prior art is Fitzpatrick, which teaches an implantable connector as having three layers and proximal and distal ends having the same size and shape. Fitzpatrick does not teach or suggest that the second layer wall thickness is greater al the distal end than it is at the proximal end.
	Furthermore, it is unclear why one of ordinary skill in the art at the time of
invention to modify Fitzpatrick to have a thicker second layer at the distal end.
Both of Fitzpatrick’s distal and proximal ends are configured to attach to the free end of
a blood vessel by inserting the connector into the interior of the blood vessel, and
therefore the connectors should have similar layer configurations and sizes.
	Conversely, the proximal and distal connectors of the instant invention
receives a blood vessel free end in different manners. Specifically, the proximal
connector is inserted around a vessel, while the distal connector receives a vessel.
Since Fitzpatrick and the instant invention have different structural configurations, it is
unclear why one of ordinary skill in the art would have had reason to modify Fitzpatrick
to have the specific layer arrangement of the instant invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP R WIEST/Primary Examiner, Art Unit 3781